Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2022 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 discloses “the super smartphone of claim 18, further comprising n screen portions seamlessly connected to each other by x hinge portions.”  Herein, “the super smartphone” lacks antecedent basis. Also, “hinge portions” should read as “connection portions.” Appropriate correction is required. 
For the purpose of examination, “the super smartphone of claim 18, further comprising n screen portions seamlessly connected to each other by x hinge portions” is treated as “the smartphone system of claim 18, further comprising n screen portions seamlessly connected to each other by x connection portions.”  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 claims “n screen portions seamlessly connected to each other by x connection portions.” Claim 1 depends from claim 18. Claim 18 claims the invention of figs 35-36. However, according to figs 35-36 of the instant application, a plurality of smartphones are connected to each other via a connection portion and a camera being configured within the connection portion. In other words, there is a gap between the screens of the plurality of smartphones where the connection portion with camera is provided. Therefore, the screens of the plurality of smartphones of figs 35-36 cannot be considered to be seamlessly connected to each other. Appropriate correction is needed.
For the purpose of examination, “n screen portions seamlessly connected to each other by x connection portions” is treated as “n screen portions connected to each other by x connection portions.”
Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 claims “an entire area of the single screen are utilized to display images on a front surface, a hinge surface, and both a side surface and a back surface.” Herein, claim 16 claims the embodiment of figures 12, 14, 16 and 18-19 of the instant application. The examiner herein notes that the limitation of an entire area of the single screen utilized to display images on both a side surface and a back surface is not disclosed in the drawings (figs 12, 14, 16 and 18-19) and/or the specification of the instant application. According to the figures (figs 12, 14, 16 and 18-19) of the instant application, the single organic EL screen 20000 is provided on top surfaces of the bodies 1 and 100, and connects bodies 1 and 100; In an unfolded position of the smartphone shown in figs. 12 and 14, only a front surface of the screen (20000) including a front surface of the hinge portion (13000) displays images; In a folded position of the smartphone shown in fig 16, the bodies 1 and 100 are rotated such that the front surface of the screen (20000) and the front surface of the hinge portion (13000) covers a front surface, a side surface and a back surface of the folded smartphone. In other words, in the folded/unfolded positions of the smartphone (figs 12, 14, 16) of the instant application, the images are only displayed on the front surface of the screen (20000) and the front surface of the hinge portion (13000). Nowhere is it shown that the side surface and the back surface of the single screen (20000) displays images. Appropriate correction is needed. 
For the purpose of examination, “an entire area of the single screen are utilized to display images on a front surface, a hinge surface, and both a side surface and a back surface” is treated as “an entire area of the single screen is utilized to display images on a front surface and a hinge surface.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 20180059720 A1) in view of Lee et al. (US 2014/0218321 A1).
Re claim 3: Sun discloses a foldable display device (mobile phone 1 in fig 1; see paragraph 41) comprising a first screen portion (i.e., portion of screen 2 that is supported on first support plate 31 in in fig 4), a second screen portion (i.e., portion of screen 2 that is supported on second support plate 32 in in fig 4), and a hinge portion (i.e., foldable portion of screen 2 disposed between the first support plate 31 and second support plate 32 in figs 1-4, 6) connecting the first screen portion and the second screen portion, the hinge portion being configured to (i.e., functional language) allow the first screen portion and the second screen portion to be completely folded toward each other in a first direction (i.e., when the foldable display device 1 is turned and folded inwardly; see figs 2, 8 and paragraph 37) and rotated away from each other (i.e., when the foldable display device 1 is turned outwardly; see figs 3, 9 and paragraph 38) by 360 degrees without damage (see paragraph 39;  the foldable display device according to the present disclosure may achieve an overturn operation of up to 360 degrees and protect the screen from being damaged to best extent, and may be fixed for operation at any turning angle), wherein an entire area of the screen and the hinge portion is utilized to display images (see fig 1).  
Sun fails to explicitly disclose that the foldable display device is a super smartphone.
Lee discloses a smart-phone (mobile device 100 in figs 1-2; see paragraph 47) comprising a foldable display (touch-screen unit 120).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the foldable display device of Sun as a smartphone, as shown in the device of Lee, since a smartphone has extra functionalities, like Internet access and the option of downloading apps.
Re claim 2: Sun in view of Lee discloses the super smartphone, wherein the first screen portion (Sun: i.e., portion of screen 2 that is supported on first support plate 31), the second screen portion (Sun: i.e., portion of screen 2 that is supported on second support plate 32), and the hinge portion (Sun: i.e., foldable portion of screen 2 between the first support plate 31 and second support plate 32) are seamlessly provided (Sun: see figs 1, 6).  
Re claim 4: Sun in view of Lee discloses the super smartphone, wherein the screen forms a curvature at a folding portion when the hinge portion is bent to allow the first screen portion and the second screen portion to be folded toward each other and away from each other (Sun: see figs 2-3).  
Re claim 5: Sun in view of Lee discloses the super smartphone, wherein a cap (Sun: protective jacket 4 in figs 6-9) is provided to protect the hinge portion and at least a portion of the screen.  
Re claim 6: Sun in view of Lee discloses the super smartphone, wherein when the screen is bent at the hinge portion (Sun: herein, the flexible screen 2 is foldable and performs as a hinge), an edge of a smartphone body and at least a portion of the screen are covered by a knob cap (Sun: protective jacket 4 in figs 6-9) to maintain (Sun: i.e., functional language) a bent state.
Re claim 14: Sun discloses the super smartphone, wherein the hinge portion (Sun: i.e., foldable portion of screen 2 disposed between the first support plate 31 and second support plate 32 in figs 1-4, 6) is a flexible material and is integrated with the screen (Sun: herein, the flexible screen 2 is foldable and performs as a hinge).
Re claim 16: Sun discloses a foldable display device (mobile phone 1 in fig 1; see paragraph 41) comprising a plurality of display devices (first support plate 31 and the portion of screen 2 that is supported thereon in fig 4, second support plate 32 and the portion of screen 2 that is supported thereon in fig 4) connected using a single screen (flexible display screen 2 in fig 1) that is an organic electroluminescent material (see paragraph 41; herein, the display apparatus may be an organic light emitting diode (OLED) panel; also, see Note* below), the single screen being configured as a hinge (herein, portion of screen 2 that is disposed between the first support plate 31 and second support plate 32 is configured to be foldable and acts as a hinge; see figs 1-4, 6) to allow the plurality of display devices to be folded toward each other in a first direction (i.e., when the foldable display device 1 is turned and folded inwardly; see figs 2, 8 and paragraph 37) and rotated away from each other (i.e., when the foldable display device 1 is turned outwardly; see figs 3, 9 and paragraph 38) by 360 degrees without damage (see paragraph 39; the foldable display device according to the present disclosure may achieve an overturn operation of up to 360 degrees and protect the screen from being damaged to best extent, and may be fixed for operation at any turning angle), wherein an entire area of the single screen is utilized to display images on a front surface and a hinge surface (see fig 1; herein, the entire area of flexible screen 2 that is supported on the first support plate 31 and the second support plate 32 + the foldable portion of flexible screen 2 that is disposed between the first support plate 31 and second support plate 32 is used to display images).  
Sun fails to explicitly disclose that the foldable display device is a super smartphone.
Lee discloses a smart-phone (mobile device 100 in figs 1-2; see paragraph 47) comprising a foldable display (touch-screen unit 120).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the foldable display device of Sun as a smartphone, as shown in the device of Lee, since a smartphone has extra functionalities, like Internet access and the option of downloading apps.
Note*: An organic light-emitting diode (OLED or organic LED) is also known as organic electroluminescent (organic EL) diode. See https://en.wikipedia.org/wiki/OLED.
9.	Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 20180059720 A1) modified by Lee et al. (US 2014/0218321 A1) and further in view of Lei et al. (US 10264186 B2).
Re claim 7: Sun in view of Lee discloses the super smartphone (Sun: 1 in fig 1), further comprising a first smartphone body (Sun: first support plate 31 in fig 4) having the first screen portion (Sun: i.e., portion of screen 2 that is supported on first support plate 31) and a second smartphone body (Sun: second support plate 32 in fig 4) having the second screen portion (Sun: i.e., portion of screen 2 that is supported on second support plate 32), wherein the first smartphone body and the second smartphone body are combined so that the surfaces face in the same direction (Sun: see fig 1), the first smartphone body and the second smartphone body are connected with the hinge portion (Sun: the foldable portion of flexible screen 2 that is disposed between the first support plate 31 and second support plate 32) so that the first screen portion and the second screen portion can be folded back to back (Sun: see outwardly-folded state in fig 3).
Sun in view of Lee fails to disclose a first camera on a surface of the first smartphone body and a second camera on a surface of the second smartphone body, wherein when the first smartphone body and the second smartphone body are combined so that the surfaces face in the same direction, the first camera and the second camera are arranged at left and right ends, and an image captured by the first camera is displayed on the first, screen portion and an image captured by the second camera is displayed on the second screen portion.  
Lei discloses a super smartphone (computer device 102 in fig 1A), comprising a first camera (front facing camera 15 and 21) on a surface of a first smartphone body (first device portion 26 in fig 1A) and a second camera (front facing cameras 13 and 27) on a surface of a second smartphone body (second device portion 28 in fig 1A), wherein when the first smartphone body and the second smartphone body are combined so that the surfaces face in the same direction (see fig 4A), the first camera and the second camera are arranged at (i.e., near) left and right ends, the first smartphone body and the second smartphone body are connected with a hinge (rotatable connector 24 in figs 5A-5C) so that the first screen portion and the second screen portion can be folded back to back (see fig 5B), an image captured by the first camera is displayed on the first screen portion and an image captured by the second camera is displayed on the second screen portion (see paragraph 10, lines 39-42; herein, when an image and/or video is captured using the selected camera resource 20, the first display 14 and/or the second display 16 may be used to present the captured image to a user).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a first camera on a surface of the first smartphone body and a second camera on a surface of the second smartphone body, as shown in the device of Lei, so that the first screen portion and/or the second screen portion may be used to present the captured images by the first and second cameras to a user.
Re claim 9: Sun in view of Lee discloses the super smartphone.
Sun in view of Lee fails to disclose a first microphone and a first speaker on the first screen portion, and a second microphone and a second speaker on the second screen portion, wherein sound picked up by the first microphone and the second microphone becomes a stereo sound by the first speaker and the second speaker.
Lei discloses a super smartphone, comprising a first microphone (41, 43 in fig 1A) and a first speaker (49, 51 in fig 1A) on a first screen portion (14), and a second microphone (45, 47 in fig 1A) and a second speaker (53, 55 in fig 1A) on a second screen portion (16), wherein sound picked up by the first microphone and the second microphone becomes a stereo sound by the first speaker and the second speaker (see column 16, lines 51-67; column 17, lines 1-3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a microphone and a speaker on a first screen and a second screen of the super smartphone, as shown in the device of Lei, so that the super smartphone can use the microphones and/or the speakers to respectively record and/or play audio.
10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 10264186 B2) in view of Smith et al. (US 20160259169 A1).
Lei discloses a smartphone system (computer device 102 in fig 1A), comprising: 
a dual-connected smartphone with a screen (first display 14+ second display 16), and cameras (rear facing cameras 15, 21, 13, 27) provided at (i.e., near) left and right ends of a back of a main smartphone body, the main smartphone body including a first smartphone body (first device portion 26 in fig 1A) and a second smartphone body (second device portion 28 in fig 1A) connected to each other (i.e., via rotatable connector 24 in figs 5A-5C);
a first speaker (rear facing speakers 49, 51 in fig 1A) provided at (i.e., near) the left end of the back of the first smartphone body (26), and a second speaker (rear facing speakers 53, 55 in fig 1A) provided at (i.e., near) the right end of the back of the connected second smartphone body (28);
wherein an image captured by the cameras is displayed on the screen (see paragraph 10, lines 39-42; herein, when an image and/or video is captured using the selected camera resource 20, the first display 14 and/or the second display 16 may be used to present the captured image to a user).  
Lei fails to disclose 3a three-dimensional device including a separator and left and right lenses for viewing separate left and right images captured by the cameras, the three- dimensional device being separate from the dual-connected smartphone, wherein the three-dimensional device freely stands on a floor surface in front of the dual-connected smartphone by opening in a fan shape, and displays the left and right images captured by the cameras.  
Smith discloses 3a three-dimensional device (wearable display system 10 in fig 1; see paragraph 26) including a separator and left and right lenses (first lens sub-assembly 12A defining a first optical path 14A and a second lens sub-assembly 12B defining a second optical path 14B) for viewing separate left and right images displayed on a screen (display 24 in fig 6) of a smartphone (display device 26), the three-dimensional device being separate from the smartphone, wherein the three-dimensional device freely stands on a floor surface in front of the smartphone by opening in a fan shape (see unfolded configuration 50 in figs 1-2, 6), and displays the left and right images displayed on the screen (see fig 6; herein, different portions 34 of the display 24 are disposed in the separate optical paths 14, thereby enabling the user 32 to perceive the different portions 34 of the display 24 through the Fresnel lens systems 36 as a single, 3D VR image).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the smart phone system of Lei with a three-dimensional device, as shown in the device of Smith, as this arrangement permits the smartphone display, independently to provide a specific image to each eye of a user. For example, different images can be independently provided to each eye from different portions of a common display, thereby enabling the user to perceive a three-dimensional image (Smith: see abstract).
11.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 10264186 B2) modified by Smith et al. (US 20160259169 A1) and further in view of Hsu et al. (US 10352354 B1).
Re claim 11: Lei in view of Smith discloses the smartphone system, further comprising a hinge portion (Lei: rotatable connector 24 in figs 5A-5C) connected to the first smartphone body and the second smartphone body.
Lei in view of Smith fails to disclose that the hinge portion includes a first hinge connected to the first smartphone body and a second hinge connected to the second smartphone body, and the first hinge and the second hinge have a mechanism connected by an arm.  
Hsu discloses a hinge portion (positionable hinge mechanism 3 in figs 1, 4; column 3, lines 7-14) that includes a first hinge (a first force-transmission unit 340 + first sliding body 31 in fig 4) connected (i.e., via first mounting block 41 in fig 4)  to a first smartphone body (first substrate 21) and a second hinge (a second force-transmission unit 360 + second sliding body 32 in fig 4) connected (i.e., via second mounting block 42 in fig 4) to a second smartphone body (second substrate 22), and the first hinge and the second hinge have a mechanism connected by an arm (pair of guiding rods 331 in fig 4).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the hinge portion of Lei with the positionable hinge portion of Hsu in order to allow the first smartphone body and the second smartphone body of Lei to be angularly positioned relative to each other at a desired angle through the frictional force provided by the positionable hinge mechanism (Hsu: see abstract).
Re claim 12: Lei in view of Smith and Hsu discloses the smartphone system, wherein the hinge portion (Hsu: positionable hinge mechanism 3) functions to fix the first smartphone body and the second smartphone body in an expanded position (Hsu: see abstract).  
Re claim 13: Lei in view of Smith and Hsu discloses the smartphone system, wherein the hinge portion (Hsu: positionable hinge mechanism 3) is configured to (i.e., functional language) stop at arbitrary angles (Hsu: see abstract).  
12.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 10264186 B2) modified by Smith et al. (US 20160259169 A1), Hsu et al. (US 10352354 B1) and further in view of Yoshizumi (US 20170139442 A1).
Lei in view of Smith and Hsu discloses the smartphone system.
Lei in view of Smith and Hsu fails to disclose that a plurality of smartphones is attached to the arm by connecting them with arm attachments such as belts or springs.
Yoshizumi discloses a smartphone system (electronic device 10 in fig 1A1-1C2), wherein a plurality of smartphones (i.e., first portion of display panel 11 supported by housing 21; and second portion of display panel 11 supported by housing 22) is attached to the arm by connecting them with arm attachments such as belts or springs (see figs 14, 15C, 16B, etc.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to attach a plurality of smartphones to arm by connecting with arm attachments such as belts, as shown in the device of Yoshizumi, in order to use the smartphone of Lei in view of Smith and Hsu as a wearable electronic device so that the smartphone can alert the user of messages, incoming calls, emails and much more without having to constantly check the smartphone. 
13.	Claims 18 and 1 are rejected under 35 U.S.C. 103 as being unpatentable over Connor (US 9582035 B2) in view of Knepper et al. (US 20180095504 A1).
Re claim 18: Connor discloses a smartphone system (see fig 113; column 163, lines 28-67; column 164, lines 1-56) comprising a plurality of smartphones (first display member 11302, second display member 11303, third display member 11304), each smartphone being connected to another smartphone at one end by a connection portion (see column 164, line 22; herein, the display members can be connected by joints or hinges), wherein the smartphone is wearable on a wrist of the user and the plurality of smartphones are folded around the wrist of the user (see fig 113).
Connor fails to disclose a camera being configured within the connection portion.
Knepper discloses a smartphone (see information handling system 100A in figs 1-4 and paragraphs 24, 36; herein, according to paragraph 24, information handling system 100 may comprise a mobile device (e.g., smart phone, a tablet computing device, a handheld computing device, a personal digital assistant, or any other device that may be readily transported on a person of a user of such mobile device)) comprising a plurality of housings (display assembly 202A and keyboard assembly 204A) and a camera (120a in figs 2-4; paragraph 40), each housing being connected to another housing at one end by a connection portion (hinge 206a in figs 2-4) and the camera being configured within the connection portion (see figs 2-4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a camera within the connection portion, as shown in the device of Knepper, such that as the plurality of smartphones are rotated relative to each other about the connection portion, the camera may articulate with the connection portion and may thus maintain an optimal position with respect to a user of the smartphone system being within the visual frame of the camera when the user is viewing a display of the smartphone system (Knepper: paragraph 40). 
Re claim 1: Connor in view of Knepper discloses the super smartphone, further comprising n screen portions (Connor: screen of first display member 11302, screen of second display member 11303 in fig 113) connected to each other by x connection portions (see column 164, line 22; herein, the display members can be connected by joints or hinges), wherein n (Connor: 2) is an integer greater than 1 and x (Connor: 1) is an integer equal to 1.
Response to Arguments
Applicant's arguments filed on 9/21/2022 have been fully considered but they are not persuasive. 
The applicants argue regarding claim 3 that in the device of Sun, element 41 appears to be provided as a first hinge portion in one direction (e.g., inward direction as in Fig. 8) and element 2 appears to be provided as a second hinge portion in a second direction (e.g., outward direction in Fig. 9). Additionally, nothing in Sun discloses that the element 41 can be used to display images. On the contrary, as recited in independent claim 3, a single hinge portion allows for the first screen portion and the second screen portion to be folded completely inward and completely outward, and also allows for images to be displayed on the entire screen and the hinge portion. 
The examiner herein notes that in the office action dated 6/27/2022, the examiner treated hinge portion as “the foldable portion of screen 2 disposed between the first support plate 31 and second support plate 32.” Herein, in the device of Sun, the entire area of the flexible display screen 2 including the foldable portion is capable of displaying images as shown in fig 1. The examiner also notes that it was never the intention of the examiner to use element 41 as the “hinge portion” that is claimed in claim 3. The examiner further notes that the examiner referred to figs 2-3, 8-9 and paragraphs 37-38 of Sun in the previous office action merely to show that the flexible display screen 2 can be folded in the range of 360 degrees from a fully closed (Sun: figs 2, 8) to a fully open position (Sun: figs 3, 9) without getting damaged (Sun: see paragraphs 7, 39).
The applicants argue regarding claim 10 that Smith fails to disclose that the three-dimensional device freely stands on a floor surface in front of the dual-connected smartphone by opening in a fan shape. The applicant further argues that the three-dimensional device of Smith is meant to be worn on the head of the user, the examiner herein notes that the three-dimensional device of Smith (wearable display system 10 in fig 1) is capable of freely standing on a floor surface in front of a smartphone (display device 26) by opening in a fan shape (i.e., by opening in an unfolded configuration 50 shown in figs 1-2, 6). The examiner further notes that it is not claimed that the three-dimensional device cannot be worn on the head of the user.
The applicant argues regarding claim 18 that Connor discloses a wearable computing device for the wrist and/or arm (see fig 113). The applicant further argues that nothing in Connor discloses or suggests that the wearable computing device could be implemented with a camera, let alone a camera in the connection portions between the displays of the wearable computing device. The examiner herein notes that it is well known in the art of wearable computing devices to provide a display screen with a camera in order to enable the user to capture images via the camera and display the images on the display screen when needed. Additionally, by coupling the camera with a hinge of the wearable computing device of Connor, using the teaching of Knepper, the camera may maintain an optimal position with respect to a user of the wearable computing device being within the visual frame of the camera when the user is viewing a display screen of the wearable computing device (Knepper: paragraph 40).
Therefore, the arguments remain non-persuasive and the rejection remains unchanged.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIDHI THAKER/Primary Examiner, Art Unit 2835